Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al (US2016/0114351; hereafter Weaver).
Claim 1: Weaver teaches a method for repairing composite components (see, for example, abstract), the method comprising: 
positioning repair material (formulation comprising carrier, filler, binder, shrinkage control agent fibers; or alternatively any one or subset thereof)  within a repair region of a composite component formed of a composite material (see, for example, abstract, [0005-7], [0027-0028] examples),
 filling a feature defined by the composite component with a filler material (such as ceramic filler), the filler material being a precursor to the composite material(such as CMC) (See, for example, abstract, [0006-0007], examples);
after filling the feature with the filler material, infiltrating the composite component with an infiltrant (such as silicon infiltrant) to densify the repair region and the filler material such that the feature is filled with new material (See, for example, abstract, [0006-0007], [0032-33], examples).
Claim 2: Weaver has further taught wherein the filler material is a powder (filler is interpreted as ceramic filler, such as plurality of SiC particles) (See, for example, [0006-7]).
Claim 3: Weaver has further taught wherein the filler material is a slurry (filler is interpreted as slurried combination of at least ceramic filler and carrier liquid (see, for example, [0006-0007] [0026]).
Claim 4: Weaver has further taught wherein the filler material is silicon carbide (such as silicon carbide particles) (see, for example, [0007], examples).
Claim 5: Weaver has further taught wherein the infiltrant is silicon (See, for example, abstract, [0032], examples).
Claim 7: Weaver has further taught wherein the feature defined by the composite component corresponds to a first feature (damage site, or alternatively mechanically formed depression there around) (see, for example, abstract, [0027-0029]) the method further comprising: 
after infiltrating the composite component, forming a second feature (such as features resulting from post infiltration machining / grinding / polishing alteration of dimensions of the substrate) within the composite component (See, for example, [0032-0035]; alternatively [0042] wherein the part is subsequently tested till tensile failure, which is inclusive of formation of various features in and around failure surfaces).
Claim 8: Weaver has further taught wherein the second feature is spaced apart from the first feature (See, for example, (such as features resulting from post infiltration machining / grinding / polishing alteration of dimensions of the substrate [0032-0035]; alternatively [0042] wherein the part is subsequently tested till tensile failure inclusive of formation of various features in and around failure surfaces and specifically “within the substrate itself” thus not at the first feature).
Claim 9: Weaver further teaches wherein infiltrating the composite component comprises melt infiltrating the composite component with the infiltrant to densify the repair region and the filler material (See, for example, [0032-33]).
Claim 10: Weaver further teaches wherein the feature comprises a hole (such as a cylinder shaped depression) (See, for example, [0028]).
Claim 11: Weaver further teaches wherein the feature comprises a slot (such as an inverted prism) (see for example [0028]).
Claim 12: Weaver further teaches preparing (such as cleaning and or machining) the repair region for repair before positioning the repair material within the repair region (See, for example [0027-0028]).  
Claim 13: Refer to the rejection of claim 1 over Weaver above, and Weaver further teaches wherein the composite component is a composite turbomachine component (See, for example, abstract, [0002], [0014]).
Claim 14: Weaver further teaches wherein the composite turbomachine component comprises a component of a gas turbine assembly, such as an airfoil, a shroud, a combustor liner, or another component made from cmc (See, for example, [0014]). 
Claim 15: Weaver has further taught wherein the filler material is a powder (filler is interpreted as ceramic filler, such as plurality of SiC particles) (See, for example, [0006-7]).
Claim 16: Weaver has further taught wherein the filler material is a slurry (filler is interpreted as slurried combination of at least ceramic filler and carrier liquid (see, for example, [0006-0007] [0026]).
Claim 17: Weaver has further taught wherein the filler material is silicon carbide (such as silicon carbide particles) (see, for example, [0007], examples).
Claim 19: Weaver has further taught wherein the feature defined by the composite component corresponds to a first feature (damage site, or alternatively mechanically formed depression there around) (see, for example, abstract, [0027-0029]) the method further comprising: 
after infiltrating the composite component, forming a second feature (such as features resulting from post infiltration machining / grinding / polishing alteration of dimensions of the substrate) within the composite component (See, for example, [0032-0035]; alternatively [0042] wherein the part is subsequently tested till tensile failure, which is inclusive of formation of various features in and around failure surfaces).
Claim 20: Weaver further teaches wherein infiltrating the composite component comprises melt infiltrating the composite component with the infiltrant to densify the repair region and the filler material (See, for example, [0032-33]).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kebbede et al (US 2003/0196305; hereafter Kebbede).
Claim 1: Kebbede teaches a method for repairing composite components (see, for example, abstract, [0019]), the method comprising: 
positioning repair material ( tape) within a repair region of a composite component formed of a composite material (see, for example, abstract, Fig 2A, 2B, claim 1),
 filling a feature defined by the composite component with a filler material (such as ceramic matrix material within tape or alternatively painting walls with matrix material), the filler material being a precursor to the composite material(such as CMC) (See, for example, abstract, [0036],  claim 1, claim 36);
after filling the feature with the filler material, infiltrating the composite component with an infiltrant (such as silicon infiltrant) to densify the repair region and the filler material such that the feature is filled with new material (See, for example, abstract, [0031], [0038], examples).
Claim 2: Kebbede has further taught wherein the filler material is a powder (See, for example, [0036], [0040], [0046], [0048].
Claim 3: Kebbede has further taught wherein the filler material is a slurry (filler is interpreted as slurried combination of at least ceramic filler and fluid making up paint (see, for example, [0036]).
Claim 4: Kebbede has further taught wherein the filler material is silicon carbide (such as silicon carbide particles) (see, for example, [0040], [0046], [0048], claim 15).
Claim 5: Kebbede has further taught wherein the infiltrant is silicon (See, for example, [0031], [0038], [0046], [0048], claim 16).
Claim 6: Kebbede has further taught wherein  filler material is silicon (See, for example, abstract,  claim 1, claim 15)
Claim 7: Kebbede has further taught wherein the feature defined by the composite component corresponds to a first feature (damage site depression, or alternatively mechanically formed depression there around) (see, for example, [0035]) the method further comprising: 
after infiltrating the composite component, forming a second feature (such as cut surface features) within the composite component (See, for example, examples; alternatively wherein the part is subsequently tested till tensile failure, which is inclusive of formation of various features in and around failure surfaces).
Claim 8: Kebbede has further taught wherein the second feature is spaced apart from the first feature (See, for example, [0042], such as an area of cut surface running perpendicular and spaced from initial feature).
Claim 9: Kebbede further teaches wherein infiltrating the composite component comprises melt infiltrating the composite component with the infiltrant to densify the repair region and the filler material (See, for example, [0031], [0038], [0046], [0048]).
Claim 10: Kebbede further teaches wherein the feature comprises a hole (such as a cylinder shaped depression) (See, for example, [0035]).
Claim 11: Kebbede further teaches wherein the feature comprises a slot (such as an inverted prism) (see for example [0035]).
Claim 12: Kebbede further teaches preparing (such as cleaning and or machining) the repair region for repair before positioning the repair material within the repair region (See, for example [0034-35]).  
Claim 13: refer to the rejection of claim 1 over Kebbede above, and Kebbede further teaches wherein the composite component is a composite turbomachine component (See, for example, abstract, [0017], [0032]).
Claim 14: Kebbede further teaches wherein the composite turbomachine component comprises a component of combustion chamber liners, nozzles, shroud rings, vanes, buckets and blades of turbine components (See, for example, [0017], [0032]). 
Claim 15: Kebbede has further taught wherein the filler material is a powder (See, for example, [0036], [0040], [0046], [0048].
Claim 16: Kebbede has further taught wherein the filler material is a slurry (filler is interpreted as slurried combination of at least ceramic filler and fluid component making up paint (see, for example, [0036]).
Claim 17: Kebbede has further taught wherein the filler material is silicon carbide (such as silicon carbide particles) (see, for example, [0040], [0046], [0048], claim 15).
Claim 18: Kebbede has further taught wherein the filler material is silicon (See, for example, abstract,  claim 1, claim 15)
Claim 19: Kebbede has further taught wherein the feature defined by the composite component corresponds to a first feature (damage site depression, or alternatively mechanically formed depression there around) (see, for example, [0035]) the method further comprising: 
after infiltrating the composite component, forming a second feature (such as cut surface features) within the composite component (See, for example, examples; alternatively wherein the part is subsequently tested till tensile failure, which is inclusive of formation of various features in and around failure surfaces).
Claim 20: Kebbede further teaches wherein infiltrating the composite component comprises melt infiltrating the composite component with the infiltrant to densify the repair region and the filler material (See, for example, [0031], [0038], [0046], [0048]).

	Additional Pertinent Prior Art
Although they are not being relied upon for above rejections, the examiner is putting prior art: 
CN 104150958 on record as it pertains to the repair of CMC articles including positioning of fibrous material within the damage site, filling with matrix precursor, and subsequent silicon infiltration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN H EMPIE/Primary Examiner, Art Unit 1712